Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A connector for electrically interconnecting multiple tracer wires, the connector comprising: a connector base having a plurality of cradles including a first cradle and a second cradle, the second cradle having a plug at one end; and a cover attachable to the base, the cover having an internal cavity that receives the plurality of cradles when the cover is attached to the base, a plurality of portals on a first side of the cover providing access to the cavity and at least one portal on a second side of the cover providing access to the cavity, the second side being opposite the first side; wherein when the cover is attached to the base in a first position a first of the plurality of portals on the first side of the cover aligns with the first cradle and the at least one portal on the second side of the cover, and a second of the plurality of portals on the first side of the cover aligns with the second cradle and is spaced from the plug; wherein when the cover is attached to the base in a second position the first of the plurality of portals on the first side of the cover aligns with the plug such that the plug and a portion of the second cradle are received in the first portal, the second of the plurality of portals on the first side of the cover aligns with the first cradle, and the at least one portal on a second side of the cover aligns with the second cradle; and at least two insulation piercing members positioned within the internal 
(Claim 15) A connector for electrically interconnecting multiple tracer wires, the connector comprising: a connector base having a plurality of cradles including a first cradle and a second cradle, the second cradle having a plug at one end; and a cover attachable to the base, the cover having an internal cavity that receives the plurality of cradles when the cover is attached to the base, first and second portals on a first side of the cover providing access to the cavity and a third portal on a second side of the cover providing access to the cavity, the second side of the cover being opposite the first side of the cover; wherein when the cover is attached to the base in a first position the first portal aligns with the first cradle and the third portal, and the second portal aligns with the second cradle and is spaced from the plug; wherein when the cover is attached to the base in a second position the first portal aligns with the plug such that the plug and a portion of the second cradle are received in the first portal, the second portal aligns with the first cradle, and the third portal aligns with the second cradle; and at least two insulation piercing members positioned within the cavity, the at least two insulation piercing members being electrically conductive and electrically coupled, wherein a first of the at least two insulation piercing members being aligned with the first cradle when the 33Attorney Docket No. 117-0191US cover is attached to the base, and wherein a second of the at least two insulation piercing members being aligned with the second cradle when the cover is attached to the base.

(Claim 28) A connector for electrically interconnecting multiple tracer wires, the connector comprising: a connector base having a first cradle and a second cradle, the second cradle having a plug at one end; and a cover attachable to the base, the cover having an internal cavity that receives the first cradle and the second cradle when the cover is attached to the base, a plurality of portals on a first side of the cover providing access to the internal cavity and at least one portal on a second side of the cover providing access to the internal cavity, the second side being opposite the first side; wherein when the cover is attached to the base in a first position a first of the plurality of portals on the first side of the cover aligns with the first cradle and the at least one portal on the second side of the cover, and a second of the plurality of portals on the first side of the cover aligns with the second cradle and is spaced from the plug; wherein when the cover is attached to the base in a second position the first of the plurality of portals on the first side of the cover aligns with the plug such that the plug and a portion of the second cradle are received in the first portal, the second of the plurality of portals 35Attorney Docket No. 117-0191US on the first side of the cover aligns with the first cradle, and the at least one portal on a second side of the cover aligns with the second cradle; and a jumper plate positioned within the internal cavity of the cover, jumper plate being electrically conductive and having at least two insulation piercing members extending therefrom, the at least two insulation piercing members being electrically conductive, wherein a first of the at least two insulation piercing members being aligned with the first cradle when the cover is attached to the base, and wherein a second of the at least two insulation piercing members being aligned with the second cradle when the cover is attached to the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         10/14/2021